Title: To Benjamin Franklin from William Strahan, 31 July 1780
From: Strahan, William
To: Franklin, Benjamin


Dear SirLondon July 31. 1780.
The young Gentleman who will have the Honour to put this into your Hands, Mr. Richard Henderson, is a Son of a worthy Scotsman long since settled in Maryland. He has resided here above seven Years past, and comes to France, by the Advice of his Father, purely with a View to his farther Improvement in the Study of the Law. Presuming on our ancient Friendship, I take the Liberty to recommend him to your good Counsel and good Offices. Whether he should remain in Paris, or retire to Dijon, Rheims, or any other Parliamentary Town, you will best be able to determine.— Your Countenance and best Advice is all he wants, and these I hope you will readily give him; and you may be assured he will duly estimate, and acknowledge with Gratitude the Honour and Advantage he must derive from your friendly Notice of him. You will, at the same time, confer a great Obligation on Dear Sir Your most obedient Sert
Will: Strahan
My best Respects to Mr. Alexander, I pray you, when you next see him
 
Addressed: Benjamin Franklin Esqr. / Paris
Notation: Strahan 31 Juillet 1783
